Citation Nr: 1143091	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  95-21 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than June 20, 1998, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) granting service connection for PTSD.  This matter was previously before the Board in October 2009, when the issue was remanded for additional development.

The Board notes that the Veteran's attorney has included contentions seeking the assignment of a 100 percent retroactive rating in this case.  At this time, the Board is partially granting the appeal of the issue of entitlement to an earlier effective date.  The Board acknowledges the pertinent language of 38 C.F.R. § 3.156(c) and also Vigil v. Peake, 22 Vet. App. 63 (2008), concerning entitlement to a retroactive evaluation in cases involving a grant of service connection based in part upon receipt of pertinent service department records after a prior final denial of the same issue.  It is not clear to the Board that the effective date issue currently on appeal confers jurisdiction upon the Board to assign any new disability ratings in the first instance.  Rather, consideration of the appropriate disability rating to be assigned for the new period of effective service-connection for PTSD appears to be a downstream issue from the Board's grant at this time.  The RO will assign disability ratings in the course of implementing this grant of an earlier effective date, and the appellant will have the opportunity to initiate an appeal from this 'downstream' issue if he disagrees with the RO's determination.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for a nervous/mental disability was received by VA on April 29, 1981; through a complicated procedural history, VA has issued several final denials of entitlement to service connection for nervous/mental disabilities in the years since that claim.

2.  The December 2006 grant of service connection for the Veteran's PTSD was based, in part, on service department records that existed and had not been associated with the claims file when VA first decided the claim.

3.  The Veteran's service connected PTSD is shown to have manifested as of the time of his April 29, 1981, original claim for service connection for nervous/mental disability.


CONCLUSION OF LAW

The criteria for an effective date of April 29, 1981 (but no earlier), for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.156(c), 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefit currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefit sought in letters dated in April 2001 and April 2002.  Moreover, in these letters, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that these letters were sent to the appellant prior to the most recent RO-level readjudication of this issue on appeal, as evidenced by the August 2010 supplemental statement of the case.  The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the effective date issue in this case is a downstream issue from that of service connection (for which VCAA letters were duly sent in April 2001 and April 2002); another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims (Court) has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate his claims.  However, there has been no notice of the types of evidence necessary to establish a disability rating or an effective date for any rating that may be granted directly in connection with this specific claim.  Despite the arguably inadequate notice provided to the appellant, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  Importantly, the Veteran received the notice contemplated by Dingess in connection with other claims in letters such as that dated in January 2008.  Moreover, the Veteran is represented by a private attorney, who would have actual knowledge of the information necessary to substantiate the Veteran's claim.  It is appropriate to assume that the Veteran's representative included information concerning the elements of the claim in his guidance to the Veteran.  The Board notes that the Veteran's attorney has submitted numerous items of correspondence specifically articulating contentions involving the application of the specifically applicable law to the sought assignment of a revised effective date and retroactive evaluation of service-connected PTSD in this case.  This demonstrates actual knowledge of the pertinent requirements.  Further, the Veteran had sufficient opportunity to provide evidence with respect to these issues.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations. The record as it stands includes sufficient competent evidence. All available pertinent records including in-service records, VA reports, and private records have been obtained.

The Veteran has been afforded a VA examination to address the medical question at issue in this appeal, and the Board has obtained an independent medical expert's opinion on the essential medical question.  The VA examination report dated in May 2010 and the independent medical expert's opinion dated in June 2011 are of record and specifically address the pertinent medical questions involved in this appeal.  The Board notes that these reports contain sufficiently specific findings and informed discussion to provide probative medical evidence adequately addressing the issue decided below.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.


Analysis

In April 1987, the Board denied an appeal on the issue of entitlement to service connection for 'an acquired psychiatric disorder, to include posttraumatic stress disorder.'

In June 1998, the Veteran filed an application to reopen his service connection claim for PTSD.  The RO initially denied the claim, but after a lengthy appeal process (including a March 2005 Board Remand), the RO granted service connection by way of a December 2006 rating decision which assigned an effective date of June 20, 1998, and assigned a 100 percent rating, effective from that date.  The present appeal ensued as to the effective date.

The Veteran's representative argues that an earlier effective date is warranted under 38 C.F.R. § 3.156(c).  This regulation provides that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding paragraph (a) of the regulation pertaining to new and material evidence.  Under 38 C.F.R. § 3.156(c)(3), an award made based all or in part on such records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions applicable to the previously decided claim.

The Veteran's representative maintains that the new evidence in this case consists of service records that verify that his unit was subjected to mortar attacks, ambushes, mining incidents, and hostile fire while providing defense on convoy operations.  The U. S. Army & Joint Services Records Research Center (JSRRC) also documented an attack against Long Binh, the documented base camp location of the Veteran's unit, on November 23, 1967.  The Veteran asserts that under 38 C.F.R. § 3.156(c), an earlier effective date is warranted and that a retroactive evaluation must be assigned.

The Board notes that the April 1987 Board decision denied the claim because it found that the Veteran did not have PTSD at that time.  As such, it did not address the question of whether the Veteran's stressors were verified.  The additional service records provided by the JSRRC did relate to the unestablished fact (a corroborated stressor) necessary to substantiate the claim.

It appears to the Board that the facts of this case fall within the holding of the United States Court of Appeals for Veterans Claims (Court) in Vigil v. Peake, 22 Vet. App. 63 (2008).  The essential matter before the Board, therefore, is to determine the correct date upon which the award of service connection for PTSD should be made effective.  As discussed above, this date will be the date entitlement arose or the date VA received the previously decided claim, whichever is later.

The Veteran filed several claims based upon psychiatric disability over the years.  Medical evidence developed over the years shows various psychiatric diagnoses.  The Veteran's several PTSD claims were denied by VA until the favorable determination in the December 2006 rating decision.  Over the years, some medical examiners noted PTSD-type symptoms and appear to have been of the opinion that the Veteran had PTSD, whereas others found that the Veteran's symptoms did not warrant a diagnosis of PTSD.  The Board's essential task is now to determine retroactively when a diagnosis of PTSD was first warranted.  This is clearly a medical question with conflicting medical evidence over the years.

The Board determined in its October 2009 remand of this issue that additional action by the RO was necessary to develop the evidence as to the date when the Veteran's PTSD was first manifested.

Following additional development of the evidence, a VA psychiatric examination was performed and a medical opinion obtained in May 2010.  In pertinent part, this thorough, detailed, and probative VA examination report reflects review of the evidence of record and concludes that "the date of first manifestation of Post Traumatic Stress Disorder would be sometime in 1967 while he was in Vietnam."  The examiner explains that "[h]e gives a reasonable account of having flashbacks at the time and Post Traumatic Stress Disorder diagnosis has already been confirmed."  The examiner notes that "early treatment records do refer to a number of Post Traumatic Stress Disorder symptoms such as sleep disturbance, rumination about friends that had been killed, nightmares, etc."  The examiner also explained that "it is at least as likely as not that early manifestations of the Post Traumatic Stress Disorder were present at that time since his mother noted additionally that he was constantly talking about friends that had been killed."  The examiner clearly expresses the conclusion that "there is sufficient evidence to grant that Post Traumatic Stress Disorder was present at least in terms of some early manifestations...."

In March 2011, the Board requested an independent medical opinion for the purpose of determining on what date the medical evidence adequately supports a medical diagnosis of PTSD.  In June 2011, the Board received a response from the designated psychiatric expert selected to review the claims-file and address this matter.  The June 2011 independent expert's opinion thoroughly discusses a detailed analysis of the question and the evidence in the claims-file.  The expert explains that "there is not a moment in time where the diagnosis suddenly is adequately documented, just as there is not a moment in time when the disorder 'started.'"  However, after explaining the analytical framework that he finds to be most appropriate in addressing such a retroactive diagnostic question, the examiner offers that "[t]he weight of four decades of documentation of this veteran's life make the diagnosis today relatively easy.  It is my opinion that the record adequately documents the diagnosis at the first mention of symptoms that could reasonably be assumed to be part of the picture of a developing syndrome of PTSD."  The expert states that "[i]n my opinion the very first evidence providing this documentation comes with the reports from family and friends that the veteran was suffering from nightmares and seemed to be reliving his experience in Vietnam."  The examiner's report notes that "it is difficult to establish the appearance of PTSD in real time prospectively" and explains that the Veteran's case involves an especially high level of complicating factors in distinguishing a PTSD-specific diagnosis at particular times: "At different times the symptom picture portrayed by the veteran could be understood as part of schizophrenia, a substance abuse disorder, or even malingering.  However, once the [PTSD] diagnosis has been established, the symptoms are more easily understood in retrospect."  The examiner then proceeds to discuss a timeline derived from his review of the evidence in the claims-file before concluding: "Given the weight of subsequent documentation, it is at least as likely as not that the veteran had symptoms of PTSD upon his discharge from service."

The Board is thus presented with conflicting medical evidence on the matter of determining the earliest date upon which the Veteran's PTSD pathology is shown to have manifested, and both of the psychiatric expert opinions developed to assist in reconciling the conflicting evidence present thorough and analytically considered responses indicating that the Veteran's PTSD pathology is shown to have existed since the time of his military service.  Both expert opinions suggest that the Veteran's various psychiatric pathologies over the years overlap in a manner inhibiting precisely identifiable manifestations specific to a clear diagnosis of PTSD; the Board observes, to the extent applicable in this case, the holding in Mittleider v. West, 11 Vet. App. 181 (1998), wherein the Court held that when it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the appellant's service-connected disability.  The Board also observes, as emphasized by the Veteran's attorney in this case, that the application of 38 C.F.R. § 3.156(c) may not require records of a specific diagnosis of PTSD meeting the full criteria, particularly in light of the fact that such a diagnosis was not available under the American Psychiatric Association's Diagnostic and Statistical Manual until the 1980s.

Finally, the Board observes language from 38 C.F.R. § 3.156(c)(4).  Under the special circumstances of a grant of service connection on the basis of new evidence from the service department compelling reconsideration of a prior denial, 38 C.F.R. § 3.156(c)(4) provides: "A retroactive evaluation ... must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim."  Although arguably most directly applicable to the assignment of a specific retroactive evaluation rather than assignment of an effective date, this provision's wording and reference to the filing date of the original claim suggests that it is to be contemplated in the analysis of assignment of an effective date as part of the process of assigning a retroactive evaluation.  Thus, if the Board finds that the sum of the medical evidence adequately supports assignment of a particular effective date for retroactive evaluation of PTSD as a service-connected disability, it appears that assignment of such an effective date is warranted under the special provisions of 38 C.F.R. § 3.156(c).

The evidence in this case is far from clear or decisive.  However, the Board notes that the conflicting evidence has now recently been reviewed by two psychiatric experts seeking to reconcile the information into a clear determination of the onset of PTSD supported by the documentation of record; both the VA expert and the independent expert concluded that the best determination based upon the available information is that it was at least as likely as not that the Veteran's PTSD had its onset during his military service.  Resolving reasonable doubt in favor of the Veteran in this case, the Board finds that the medical evidence adequately supports a finding that the Veteran's PTSD had its onset as of the time of his discharge from active duty service in June 1968.

The Board turns attention now to determining the date of the Veteran's earliest pertinent claim of entitlement to service connection for PTSD/psychiatric disability/nervous condition.  The Veteran's attorney has recently contended that the date of the filing of the Veteran's earliest claim for service connection for a nervous condition was May 5, 1975.  As recently as in a July 2011 brief, the Veteran's attorney made clear that May 5, 1975, is the date sought for assignment of a revised effective date for the grant of service connection for PTSD.  Previously, in a December 2007 notice of disagreement, the Veteran's attorney argued that either  December 26, 1973 (with one instance apparently erroneously referring to December 18, 1973), or "April 1981," should be considered the date of the original claim serving as the basis for assignment of the revised effective date in this case.

The Board finds that there is no pertinent claim of record dated May 5, 1975, documented in the claims-file.  May 5, 1975, does appear to be the effective date assigned for a finding that the Veteran was incompetent (as documented in numerous RO adjudicative documents), but there is no apparent basis for finding that a claim of entitlement to service connection for a mental disorder was filed at that time.

The RO has acknowledged receipt of a valid claim of entitlement to service connection for a mental disorder filed in April 1981, including in a May 1981 letter and in the July 2008 statement of the case.  The Board observes that the Veteran had been adjudged to be mentally incompetent prior to April 1981, and the claims-file reflects that the RO accepted a claim for service-connected benefits raised in submitted lay statements, the earliest of which appears to have been received on April 29, 1981.

The Board's own review of the claims-file reveals that the correct date of the original filing of a claim of entitlement to service connection appears to be April 29, 1981.  

The Board notes that a December 26, 1973, claim was filed on a form for "Veteran's Application for Compensation or Pension" with reference to a disability involving "nerves."  However, the sections of the form with instructions to be completed if "you are now claiming compensation for a disability incurred in service" exclusively describe "leg injury."  The reference to "nerves" is made elsewhere upon the form and without any indication of any contended relationship to service.  The Board observes that subsequent correspondence and adjudication made it clear that the RO understood the December 1973 claim as for service connection for a leg disability and not a claim for service connection for nerves; rather, it was made apparent that VA reasonably interpreted the December 1973 claim as referencing nerves only to the extent of claiming pension benefits.  It was therefore apparent that VA had understood the Veteran's claim as not contending entitlement to service connection for 'nerves,' yet no statement to the contrary nor otherwise suggesting that a nervous/mental disorder was related to military service was received until 1981.  The Board thus finds that VA did not receive a claim of entitlement to service connection for a nervous/mental disorder in December 1973, nor otherwise received such a claim prior to April 29, 1981.

It is clear that the date of filing of the original claim is later than the date of the indicated onset of PTSD in this case.  Therefore, correct application of 38 C.F.R. § 3.156(c) provides that the original date of claim, now determined to have been April 29, 1981, is the proper effective date for assignment for the grant of service connection for PTSD in this case.  As the Board finds no earlier filed claim of entitlement to service connection for a mental disorder, no earlier effective date can be assigned in this case.

Resolving reasonable doubt in the Veteran's favor, assignment of an effective date of  April 29, 1981, for the grant of service connection for PTSD is warranted.  To the extent that the Veteran and his attorney have sought an even earlier effective date, no earlier effective date may be assigned as no pertinent claim for service connection was filed prior to April 29, 1981.


ORDER

An effective date of April 29, 1981 (but no earlier), for the grant of service connection for PTSD is warranted.  The appeal is granted to this extent.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


